Territory of Michigan, 5 COUNTY OF WAYNE gs
In obedience to the writ hereunto attached, I, James Abbott, one of the justices of the peace within the county aforesaid, do hereby certify to the Honorable Judges of the supreme court of the Territory of Michigan, that on the twenty eighth day of February, in the year of our Lord, one thousand eight hundred and twenty two, at the city of Detroit, in the county aforesaid, John S. Robey in the said writ named, complained before me against John L. Leib, also in the said writ named, of a plea of trespass on the case, to his damage one hundred dollars, and required of me process on his said complaint: Whereupon in pursuance of the authority given to me, in and by the act entitled “An act to regulate and define the duties and powers of Justices of the peace and Constables, in civil cases,” I issued a summons in the words and figures following, viz1,
Territory of Michigan, 5 COUNTY OF WAYNE towit:
The United States of America, to any constable of the county aforesaid.
You are hereby commanded to summons John L. Lieb to appear before me, one of the Justices of the peace within the county aforesaid, on the ninth day of March next at 10. a.m. then and there to answer to John S. Robey, in a plea of Trespass on the case, to his damage one hundred dollars. Hereof fail not, but of this writ with your doings make due return according to law.
*687Given under my hand at the city of Detroit, the twenty eighth day of February A.D. 1822. (signed) James Abbott,
Justice of the peace.
Endorsement thereon



“of an account for goods, wares and merchandize sold and delivered by “Plaintiff to Defendant, and for cash lent, paid out and expended and “advanced.
“I acknowledge the service of the within process and agree to appear “agreeably thereto.” Signed John L. Lieb.
“February 28th 1822.”
And I do also certify, that on the return day of the writ, towit, on the ninth day of March aforesaid, the Plaintiff and Defendant in their proper persons, appeared before me, and on motion of the Plaintiff, and with the consent of the Defendant the case was continued to the sixteenth day of the said month of March; and on the said sixteenth day of March the Defendant comes into court in his proper person, and on motion the case was continued for the second time to the twenty third day of the same month of march; and on the twenty third day of March aforesaid, the parties come into court in their proper persons and by consent case again continued to the twenty sixth day of the same month of March; and on the twenty sixth day of March aforesaid the parties come into court in their proper persons, and by consent case continued for th & fourth time until the second day of April of the current year; and on the second day of April aforesaid, at ten of the clock in the forenoon, come the parties into court in their proper persons; and the Defendant aforesaid being called upon to answer the said complaint plead the “General issue”, gave notice of an offset, and filed a bill of particulars of the same; and at the same time put himself upon the court, and so did the Plaintiff: And issue being so joined between the said parties, the Defendant did admit that the account of the Plaintiff against him for goods, wares and Merchandize sold and delivered and money lent, paid and advanced him to the amount of eighty four dollars and forty six cents and a half was correct; but that he was entitled to his offset as before mentioned, which would leave a balance in his favour: And whereas I am required by the seventeenth section of the act before mentioned, on the service of any Certiorari, to make a special return as to all the facts stated in the Affidavit of the person requiring the same, I do therefore make return of the following as facts, in addition to what I have already mentioned, viz1 It appeared in evidence, that the Defendant as a Counsellor and Attorney at law had an offset or demand against the Plaintiff for professional services rendered or *688to be rendered for the Plaintiff in and about the aiding and assisting to prosecute one Henry Hudson: that in support of said offset, the Defendant did produce to the court a small memorandum book, in which was entered or charged the said offset, amounting to one hundred dollars, which entry was read in evidence by consent of parties: That the names of the persons examined as witnesses on the trial were Richard Smyth, John MacDonell, Robert Smart, Henry B. Brevoort and Mary Hudson: that the conversations of the Plaintiff with the witnesses respecting the former’s having employed the Defendant as Counsellor and Attorney aforesaid, for the purposes aforesaid, were not only in the Grand Jury room but at divers other places: that the Plaintiff must have been prepared to rebut the same, otherwise it is to be presumed that he would not have joined issue in the case, which was not done on the return day of the writ, but long after, to wit, after several adjournments or continuances had taken place,byand with his consent as I have heretofore stated: that it is a fact, that I informed the parties, after a patient hearing of them and their attornies, that I should hold the case under consideration for two days: that on the fourth day of April, in the year before mentioned, and a few minutes previous to the rendition of the Judgement, I did send for one of the witnesses namely Richard Smyth and examined him again touching the premises, the Defendant being present and the Plaintiff absent: which examination or I would say the evidence given on the second examination of the said Richard Smyth was somewhat different in my opinion from his first, but on my saying so to him, he observed, that if he was not so understood at first, it was his intention that he should be, that is, “that he Richard Smyth, in conversation with the “Plaintiff John S. Robey, said Robey informed him, that he was to give the “Defendant John L. Lieb one hundred dollars for assisting to prosecute one “Henry Hudson, towit, fifty dollars out of his own pocket, and the re“mainder he was to raise by subscription”. That in consequence of said misunderstanding of said Richard Smyth’s first evidence it did operate on my mind, so as in some measure to alter the opinion I had formed at the first view of the case; and thereupon I did conclude to allow said offset in full amount, consequently rendered judgement in favour of the Defendant for fifteen dollars and fifty three and a half cents damages, together with his costs in this behalf by him laid out and expended.
It did not appear in evidence that the Defendant had drawn any of the indictments against the said Henry Hudson; but one of the witnesses said, that he was under an impression, that he was asked so to do by the Grand Jury,.
It is a fact, that the Plaintiff did after the rendition of the judgement aforesaid, and within the time prescribed by statute, enter an appeal to the county court, which was granted and recognizances entered into accordingly; *689but the next day, on a further examination of our laws, I was satisfied that I ought not to have granted the same, inasmuch as the amount of the judgment aforesaid was under twenty dollars, consequently, I refused to carry said appeal into effect, and informed the Plaintiff thereof, so that he might act accordingly: — That the Plaintiff thereupon did contend that he was entitled to his appeal aforesaid, and that the question, whether the law would sanction the appeal ought to be left by me to be decided by the County Court on the said appeal’s being brought before them; but I was of a different opinion and so refused.
All of which things I send, in as full and ample a manner as they appeared before me, and which are respectfully refered.
Given under my hand and seal at the City of Detroit, the third day of September, in the year of our Lord, one thousand eight hundred and twenty two. James Abbott [seal]
Justice of the peace




[In the handwriting of James Abbott]